Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION


Reasons for Allowance

Claims 1-24 are Allowed over prior art.

The following is an examiner’s statement of reasons for allowance: 
Prior art made of record fails to teach the underline limitations within the independent claims,

As per claim 1, A method of determining a distance between a mobile electronic device and an obstacle in an environment, the method comprising: by an electronic device: obtaining from a camera of a mobile electronic device one or more images of one or more obstacles in a surrounding environment, and applying a convolution neural network to one or more of the obtained images to generate a one-dimensional array of depth perception estimates, wherein the array comprises one or more angle-distance pairs, wherein an angle value of each angle- distance pair represents an angle of one or more of the obstacles relative to the camera, wherein a distance value of each angle-distance pairs represents an estimated distance between the camera and one or more of the obstacles at the corresponding angle of the angle-distance pair.

As per claim 13, A system of determining a distance between a mobile electronic device and an obstacle in an environment, the system comprising: an electronic device; and a computer-readable storage medium comprising one or more programming instructions that, when executed, cause the electronic device to: obtain from a camera of a mobile electronic device one or more images of one or more obstacles in a surrounding environment, and apply a convolution neural network to one or more of the obtained images to generate a one-dimensional array of depth perception estimates, wherein the array comprises one or more angle-distance pairs, wherein an angle value of each angle- distance pair represents an angle of one or more of the obstacles relative to the camera, wherein a distance value of each angle-distance pairs represents an estimated distance between the camera and one or more of the obstacles at the corresponding angle of the angle-distance pair.

Regarding Claim 1: Examiner respectfully agrees with the remarks/argument presented by the applicant on 10/04/2021 regarding Shuihua Wang (NPL DOC: “Detecting Stairs and Pedestrian Crosswalks for the Blind by RGBD Camera”, 25 February 2013, 2012 IEEE International Conference on Bioinformatics and Biomedicine Workshops (BIBMW), Pages 732-736) in view of  Rosen et al. (USPUB 20170008174) not teaching the following limitations for claim 1 " applying a convolution neural network to one or more of the obtained images to generate a one-dimensional array of depth perception estimates, wherein the array comprises one or more angle-distance pairs, wherein an angle value of each angle- distance pair represents an angle of one or more of the obstacles relative to the camera, wherein a distance value of each angle-distance pairs represents an estimated distance between the camera and one or more of the obstacles at the corresponding angle of the angle-distance pair.” Therefore Examiner withdraws the 35 USC 103 rejection for claims 1 through 12.

Regarding Claim 13: Examiner respectfully agrees with the remarks/argument presented by the applicant on 10/04/2021 regarding Shuihua Wang (NPL DOC: “Detecting Stairs and Pedestrian Crosswalks for the Blind by RGBD Camera”, 25 February 2013, 2012 IEEE International Conference on Bioinformatics and Biomedicine Workshops (BIBMW), Pages 732-736) in view of  Rosen et al. (USPUB 20170008174) not teaching the following limitations for claim 13 " apply a convolution neural network to one or more of the obtained images to generate a one-dimensional array of depth perception estimates, wherein the array comprises one or more angle-distance pairs, wherein an angle value of each angle- distance pair represents an angle of one or more of the obstacles relative to the camera, wherein a distance value of each angle-distance pairs represents an estimated distance between the camera and one or more of the obstacles at the corresponding angle of the angle-distance pair.” Therefore Examiner withdraws the 35 USC 103 rejection for claims 13 through 24.

3.	The examiner found no suggestions or motivations to combine similar teachings from prior art made of record to overcome the limitations as discussed above. 

4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

5. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of Reference Cited for a listing of analogous art.
6. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR S ISMAIL whose telephone number is (571) 272-
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David C. Payne can be reached on (571) 272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-3024.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR S ISMAIL/
Primary Examiner, Art Unit 2637